In re Barclay, Jiala; Bates, Mark; Carraway, Rachel; Franks, Laura Neyu-land-Pryan, Anavernyel; O’Dwyer, Melissa; Thomas-Magee, Tamika; Plaintiff(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. C604436; to the Court of Appeal, First Circuit, No. 2015 CW 0991.
Granted. The judgment of the district court denying plaintiffs’ motion to designate the record is vacated. The case is remanded to the district court, which is instructed to allow plaintiffs to designate one appeal as the master appeal for purposes of inclusion of all common pleadings. The costs of the remaining appeals shall then be recalculated based only on the particular documents necessary to those appeals.